Citation Nr: 0714776	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  06-21 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from May 1974 until February 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the veteran's VA Form 9 submitted in 
July 2006 also included the issues of entitlement to higher 
initial evaluations for hypertension and lumbosacral strain, 
both awarded in a May 2006 rating action.  However, the VA 
Form 9 serves as a notice of disagreement as to those issues, 
and does not perfect the appeal.  While the RO is obligated 
to issue a statement of the case as to those issues, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999), this cannot be 
accomplished at this time.  Indeed, the veteran's request for 
a Board hearing on the perfected issues takes precedence, as 
the appeal remains under the Board's jurisdiction until that 
request has been satisfied.  As such, any Manlincon issues 
will be properly addressed after the veteran's hearing, when 
the claims folder returns to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal received in July 2006, the veteran 
requested a hearing before a Veteran's Law Judge in 
Washington, D.C.  However, in a subsequent April 2007 
communication, he stated that there had been a 
misunderstanding, and that he had intended for his hearing to 
be conducted at his local RO in St. Petersburg.  The veteran 
commented that he could not afford to travel to Washington, 
D.C., and that a hearing at the local RO was a much more 
feasible arrangement for him.  

The hearing requested by the veteran in his April 2007 
correspondence has not been provided.  Moreover, he record 
does not indicate that the veteran has withdrawn his hearing 
request.  


Accordingly, the case is REMANDED for the following action:


The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the St. 
Petersburg, Florida, RO.  The veteran 
should be apprised of the next available 
date for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an 
alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




